In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00203-CR




            IN RE: CLYDE URA CAIN, SR.




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                         MEMORANDUM OPINION
        Clyde Ura Cain, Sr., proceeding pro se, has filed a petition for writ of mandamus, asking

this Court to direct the 228th Judicial District Court of Harris County 1 to rule on his motion to

compel the District Clerk of the 228th Judicial District Court to produce and make available to

him the records from that court’s cause number 578,488.

        In his petition for writ of mandamus, Cain states his motion was placed in the mail on

October 8, 2014. Cain alleges the trial court has neither acknowledged receipt of nor ruled on

his motion. He, therefore, requests that this Court order the 228th Judicial District Court to rule

on his motion.

        This Court has jurisdiction to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

The 228th Judicial District Court of Harris County is not within this Court’s district. We,

therefore, do not have mandamus jurisdiction over that court. Accordingly, we have no authority

to consider Cain’s petition on its merits.




1
 Cain’s 1991 appeal from his conviction under trial court cause number 578,488 in the 228th Judicial District Court
of Harris County was transferred from the First Court of Appeals to this Court by the Texas Supreme Court pursuant
to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). That appeal has long since
concluded. Cain does not currently have an appeal pending before this Court.


                                                        2
      We dismiss the petition for writ of mandamus.




                                          Jack Carter
                                          Justice

Date Submitted:     December 2, 2014
Date Decided:       December 3, 2014

Do Not Publish




                                             3